DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9/30/2022 is acknowledged. 
Although Applicant states that the amendments to claim 17 render the claims of Group II (claims 17-20) no longer restrictable from the claims of Group I (claims 1-16), the Examiner disagrees as the product of Group I can be made by another and materially different process than that of Group II. For example, the product of Group I could be made by having its proximal end portion of the tip sleeve be formed around the distal neck of the balloon (as opposed to the distal neck of the balloon being received inside the proximal end portion of the tip sleeve as required by the process of Group II) or the product of Group I could be made by having its second bondable material be indirectly attached to the first bondable material (since claim 1 only requires the second bondable material to be capable of directly bonding to the first bondable material while the process of Group II requires the two bondable materials to be directly bonded to one another). Accordingly, claims 17-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The Examiner notes that the information disclosure statement filed 8/4/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. The IDS lists EP 1683540 A1 (see citation #1 of the Foreign Patent Documents) but a copy of EP 1683540 B1 has been provided. Since the listed document (EP 1683540 A1) has been used in the rejections below, the listed document has been considered and a copy of the listed document has been provided by the Examiner along with this Office Action. However, if Applicant wishes for the document they submitted (EP 1683540 B1) to be considered, this document would need to be listed on a new IDS.

Claim Objections
Claim 1 is objected to because of the following informalities: The phrase “a tip sleeve having a length and a proximal end portion and a distal end portion […]” on line 6 appears to be grammatically incorrect. It is suggested to amend this phrase to recite “a tip sleeve having a length, [[and]] a proximal end portion, and a distal end portion […]”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “the length” on line 7. This phrase lacks proper antecedent basis since “a length” of the balloon is introduced in line 2 and “a length” of the tip sleeve is introduced in line 6. It is unclear as to which “length” that the recitation on line 7 is intended to refer. For the sake of examination, it is interpreted as referring to the “length” of the tip sleeve introduced in line 6. Accordingly, it is suggested to amend line 7 to recite “the length of the tip sleeve”. Claims 2-16 are rejected due to their dependence on claim 1.
Claim 2 recites the phrase “the second polymer material”. This phrase lacks proper antecedent basis since no such material has been introduced in claim 1. It is unclear if this recitation is intended to (1) refer to the “second bondable material” of claim 1 or (2) introduce “a second polymer material”. For the sake of examination, the former is the interpretation applied to the claim. Accordingly, it is suggested to amend claim 2 to recite “the second bondable material”. Claim 3 is rejected due to its dependence on claim 2.
Claims 7-10 each recite dependence on claim 5 and the phrase “the intermediate tie layer”. This phrase lacks proper antecedent basis since no such layer has been introduced in either of claims 5 or 1; however, such a layer is introduced in claim 6. It is unclear if claims 7-10 intended to (1) introduce “an intermediate tie layer” or (2) recite dependence on claim 6. For the sake of examination, the latter is the interpretation applied to the claims. Accordingly, it is suggested to amend each of claims 7-10 to recite dependence on claim 6 instead of on claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balfe et al. (EP 1683540 A1)1.
RE claim 1, Balfe discloses a medical balloon assembly 10 (Fig 1,4; it is noted that all reference characters cited below refer to Fig 4 unless otherwise noted), the medical balloon assembly comprising: a balloon 60 comprising a distal end (to the right in Fig 1), a proximal end (to the left in Fig 1), and a length extending from the distal end to the proximal end (as seen in Fig 1), the balloon comprising a distal neck 67 defining the distal end (as seen in Fig 1,4) and an inflatable portion (seen but not labeled in Fig 1,4; labeled in annotated Fig A below) proximal of the distal neck (as seen in Fig 1,4), at least an exterior portion (the entirety of the neck 67) of the distal neck being formed from a first bondable material (Para 25 – “inflatable member 60 can be made from a polyether block amide (“PEBA”), nylon, Hytrel, PU, PEEK, PE or a variety of other materials”; Para 37 – “the tip portion 418 is bonded to the outer surface […] of the distal portion […] of the inflatable member 60”) ; and a tip sleeve 418 having a length (extending horizontally in Fig 4) and a proximal end portion (to the left in Fig 4) and a distal end portion (to the right in Fig 4) spaced apart along the length (as seen in Fig 4), at least a portion of the tip sleeve receiving at least a segment of the distal neck therein such that the tip sleeve radially overlaps the distal neck (as seen in Fig 4), the tip sleeve comprising at least an inner layer and an outer layer (Para 45 – “the tip member in accordance with the present invention is made of PEBAX, Nylon, PE, PET, PU or blends thereof, or compositions like multilayers, thereof”; the term “multilayers” requires at least two layers, one of these being an “inner layer” and one of these being an “outer layer”), the inner layer comprising a second bondable material that is directly bondable to the first bondable material (Para 37 – “the tip portion 418 is bonded to the outer surface […] of the distal portion […] of the inflatable member 60”), the outer layer comprising a lubricious polymer (Para 45 – “the tip member […] is made of PEBAX, Nylon, PE, PET, PU” and Para discloses that all of these materials are “lubricious materials”), wherein the tip sleeve is bonded directly to the distal neck of the balloon (as seen in Fig 4; Para 37 – “the tip portion 418 is bonded to the outer surface […] of the distal portion […] of the inflatable member 60”).

    PNG
    media_image1.png
    512
    359
    media_image1.png
    Greyscale


Re claim 4, Balfe discloses that the first bondable material (of the distal neck of the balloon) and the second bondable material (of the tip sleeve) are the same material (Para 45 – “the tip member can be made from the same […] material as the balloon”).
Re claim 11, the claimed phase “wherein the inner layer and the outer layer of the tip sleeve are coextruded” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Balfe does not explicitly disclose that the layers of the tip are coextruded, it appears that Balfe’s product would be the same or similar as that claimed, especially since both Applicant’s product and the prior art product is made of polymeric material.  Balfe also discloses that it is known to make multilayered polymeric tubes (which the tip sleeve is in view of Para 45) by coextrusion.
Re claim 12, Balfe discloses that the distal end portion of the tip sleeve protrudes distally of the distal end of the balloon (as seen in Fig 4).
Re claim 13, Balfe discloses a guidewire tube 30 (seen in Fig 1 with the distal end 33 thereof seen in Fig 4) defining a guidewire lumen (Para 20), the guidewire tube being received in the distal neck of the balloon such that the distal neck radially overlaps the guidewire tube (as seen in Fig 4), the guidewire tube comprising a protruding distal end portion that protrudes distally from the distal neck of the balloon (as seen in Fig 4 and labeled in annotated Fig A above).
Re claim 14, Balfe discloses that the protruding distal end portion is received inside the tip sleeve such that the tip sleeve radially overlaps the protruding distal end portion (as seen in Fig 4).
Re claim 14, Balfe discloses that the tip sleeve is directly bonded to the protruding distal end portion (Para 37 – “the tip portion 418 is bonded to […] the outer surface 34 of the distal portion of the inner tubular member 30”).
Re claim 16, Balfe discloses that the distal end portion of the tip sleeve protrudes distally of the protruding distal end portion of the guidewire tube (as seen in Fig 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being obvious over Balfe et al. (EP 1683540 A1).
Re claim 2, Balfe discloses that the first bondable material can comprise “polyether block amide (“PEBA”), nylon, Hytrel, PU, PEEK, PE or a variety of other materials” (Para 25) and the second bondable material can comprise “PEBAX, Nylon, PE, PET, PU, or blends thereof, or compositions like multilayers, thereof” (Para 45). Although Balfe discloses that both bondable materials can be PEBA/PEBAX, nylon, PE or PU, Balfe does not explicitly disclose that when the first bondable material is one of the polymer types that the second bondable material is also of the same polymer type. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Halfe to include both of the bondable materials as polymers of the same type since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  The claim has also been rejected with art below.
Re claim 3, as set forth in the rejection of claim 2 above, although Balfe discloses that both bondable materials can be of a polyether block amide type or a nylon type (“PEBA” or “nylon” in Para 25 and “PEBAX” or “nylon” in Para 45), Balfe does not explicitly disclose that when the first bondable material is one these types that the second bondable material is also of the same type. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Halfe to include both of the bondable materials as polymers of either a polyether block amide type or a nylon type since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  This claim has also been rejected with art below.
Claims 2 and 3 are  rejected under 35 U.S.C. 103 as being unpatentable over Balfe et al. (EP 1683540 A1) in view of Lee et al. (PG PUB 2008/0262470).
Re claims 2 and 3, although Balfe discloses that both the first and second bondable materials can be of the same polymer type (as required by claim 2), wherein the polymer type is a polyether block amide or a nylon (as required by claim 3) (see Para 25 and 25 that disclose that the balloon and the tip sleeve can be formed of PEBA/PEBAX, nylon, PE or PU), Balfe does not explicitly disclose that when the first bondable material is one of the polymer types that the second bondable material is also of the same polymer type. Lee, however, teaches a tip sleeve 15’ (Fig 5a) and a balloon 14 (Fig 5a) wherein each of the tip sleeve and the balloon comprise bondable materials (Para 8) that are polyether block amide (PEBAX) of different hardness (Para 27); Lee teaches that using two different polyether block amide materials in bonding provides for the tip to be securely bonded to the balloon while providing a flexible soft distal end (Para 8). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Balfe to include both bondable materials as polyether block amides, as taught by Lee, for the purpose of providing for the tip to be securely bonded to the balloon while providing a flexible soft distal end (Para 8).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Balfe et al. (EP 1683540 A1) in view of Anderson (WO 2012/109468 A1)2.
Re claim 5, Balfe discloses that the lubricious polymer (of the outer layer of the tip sleeve) can be polyethylene (Para 45 – “PE), but does not explicitly disclose that it is a high density polyethylene. Anderson, however, teaches providing a medical device with a lubricious outer layer comprising high density polyethylene (Page 15, Lines 22-34) for the purpose of improving steerability lesion crossing capability (Page 15, Lines 22-34). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Balfe to include the lubricious polymer as high density polyethylene, as taught by Anderson, for the purpose of improving the tip sleeve’s steerability and lesion crossing capability (Page 15, Lines 22-34).  
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Balfe et al. (EP 1683540 A1) in view of Schwager et al. (EP 2029212 B1)3.
Re claims 6-8, Balfe discloses that the tip sleeve can include multiple layers (Para 45 – “multilayers”) but does not explicitly disclose that the sleeve can include three layers; therefore, Balfe does not explicitly disclose that the tip sleeve further comprises an intermediate tie layer radially between the inner layer and the outer layer (as required by claim 6), wherein the intermediate tie layer is formed from a different material than either of the inner layer and the outer layer (as required by claim 7) or wherein the intermediate tie layer is formed from a material that is directly bondable to the second bondable material (of the inner layer of the tip sleeve) and the lubricious polymer (of the outer layer of the tip sleeve) (as required by claim 8).  Schwager, however, teaches a tip sleeve 10 (Fig 1,2) comprising an inner layer 12 (Fig 1,2), an outer layer 12’ (Fig 1,2) and an intermediate tie layer 14 (Fig 1,2) between the inner layer and the outer layer (as seen in Fig 1,2; lines 3-8 of page 6 of the translation – “the catheter tip 10, which is designed in three layers”, “inner layer 12”, “outer layer 12’”, “intermediate binding layer 14”, “two layers 12,12’ lying cylindrically inside the other are shown, which are separated by a thin intermediate bonding layer 14”), wherein the intermediate tie layer is formed from a different material than either the inner layer and the outer layer (lines 3-8 of page 6 of the translation – “the inner layer 12 is made of […] high-density polyethylene (HDPE)”, “the intermediate binding layer 14 is made of a material with good adhesion properties, in the example Plexar”, “the outer layer 12’ is made of […] polyamide”), and wherein the intermediate tie layer is formed from a material that is directly bondable to the materials of the inner and outer layers (as seen in Fig 1,2; lines 3-8 of page 6 of the translation set forth that there are only three layers and the intermediate tie layer is between the inner and outer layers – therefore, this limitation is met); Schwager teaches that providing the tip sleeve with such an intermediate tie layer, resulting in the tip sleeve having three layers, allows for improved sliding/flexibility properties and/or tearing/compression properties (lines 3-4 of page 3 of the translation). causes the tip sleeve to withstand increased compressive strength and flexibility (the third bullet-point at the bottom of page 2 of the translation). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Balfe to include an intermediate tie layer, as taught by Schwager, for the purpose of imparting the tip sleeve with improved sliding/flexibility properties and/or tearing/compression properties (lines 3-4 of page 3 of the translation).
Re claim 9, the claimed phase “wherein the inner layer, the intermediate tie layer, and the outer layer are coextruded” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Balfe does not explicitly disclose that the layers of the tip are coextruded, it appears that Balfe’s product would be the same or similar as that claimed, especially since both Applicant’s product and the prior art product is made of polymeric material.  Balfe also discloses that it is known to make multilayered polymeric tubes (which the tip sleeve is in view of Para 45) by coextrusion.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Balfe et al. (EP 1683540 A1)/Schwager et al. (EP 2029212 B1) in view of Devens Jr (PG PUB 2005/0043712).
Re claim 10, Balfe/Schwager disclose all the claimed features except that the intermediate tie layer comprises one of an acid-modified polyolefin resin and an anhydride-modified polyolefin resin.  Devens, however, teaches a multilayer medical device 300 (Fig 12) in the form of a tube (Para 93) having a wall comprised of inner and outer layers (314 and 318, respectively; Fig 12) separated by an intermediate tie layer 316 (Fig 12) that adheres the inner and outer layers to one another (Para 93; like how the intermediate tie layer of Schwager adheres the inner and outer layers to one another as set forth in the rejection of claims 6-8 above), the intermediate tie layer comprising anhydride-modified polyolefin resin (Para 71,94) for the purpose of increasing the adhesion between the inner and outer layers (Para 71). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Balfe/Schwager to include the intermediate tie layer as comprising an anhydride-modified polyolefin resin, as taught by Devens, for the purpose of increasing the adhesion between inner and outer layers (Para 71).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of which has been provided along with the Office Action.
        2 A copy of which has been provided along with this Office Action.
        3 A copy and translation of which have been provided along with this Office Action. It is noted that all citations directed to this reference refer to the English translation.